Exhibit 10.13

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

This Credit Agreement (this “Agreement”) dated as of September 2, 2015 is hereby
entered into between Opus Bank (the “Bank”), and its successors and assigns,
whose address is 19900 MacArthur Boulevard, Irvine, California 92612 (together
with its successors and assigns, the “Bank”), and Medical Transcription Billing,
Corp., a Delaware corporation (the “Borrower”), whose address is 7 Clyde Road,
Somerset, New Jersey 08873.

 

1.Credit Facilities.

 

1.1Scope. Subject to the terms and conditions herein, the Bank agrees to make
extensions of credit to the Borrower pursuant to procedures established from
time to time by the Bank. No procedure agreed to by the Bank with respect to the
making of extensions of credit, including automatic loan sweeps, shall vary the
terms or conditions of this Agreement or the other Loan Documents regarding the
credit facilities hereunder.

 

1.2Term Loan. The Bank agrees to extend credit to the Borrower on the date
hereof in the form of a single term loan in the original principal amount of
Four Million Dollars and No/100 Cents ($4,000,000.00) (the “Term Loan”). The
Term Loan shall be evidenced by and repayable as set forth in a promissory note
payable to the order of the Bank executed by the Borrower concurrently with this
Agreement (together with all renewals, modifications and extensions thereof, the
“Term Note”). The proceeds of the Term Loan will be used primarily to refinance
existing indebtedness with TD Bank and other existing indebtedness and fund loan
fees consistent with this Agreement.

 

The Term Loan is evidenced by and repayable with interest at the Note Rate (as
defined in the Term Note) in accordance with the terms of this Agreement and the
Term Note. Borrower will make the following monthly payments under the Term
Note: (a) beginning on October 1, 2015 and continuing monthly thereafter (on the
first Business Day of each month) until and including September 1, 2016 payments
of all accrued and unpaid interest, and (b) beginning on October 1, 2016, and
continuing monthly thereafter (on the first Business Day of each month)
principal payments of $111,111.11 plus a payment of all accrued and unpaid
interest until September 1, 2019, at which time the entire remaining outstanding
balance of principal and all accrued but unpaid interest will be paid in full.
Borrower’s obligations under the Term Loan will be secured as provided in
Section 6. In addition to interest as set forth herein, Borrower shall pay to
Bank a late charge equal to the greater of (i) five percent (5.00%) of the total
payment due, or (ii) $10.00 per late charge, in the event any such amount is not
paid within one (1) day after the date when due.

 

1 

 

 

1.3Line of Credit. Subject at all times to the terms and limitations set forth
herein, the Bank agrees to extend credit to the Borrower on a revolving basis
from time to time prior to the Expiration Date in one or more Advances in an
aggregate principal amount not to exceed at any time outstanding Two Million
Dollars and No/100 Cents ($2,000,000.00) (the “Maximum Revolving Commitment
Amount”) in the aggregate at any one time outstanding (the “Line of Credit” and
together with the Term Loan and the Additional Term Loan, the “Facility”). The
Line of Credit shall be evidenced by and repayable as set forth in a promissory
note payable to the order of the Bank executed by the Borrower concurrently with
this Agreement (together with all renewals, modifications and extensions
thereof, the “Line of Credit Note”). The proceeds of the Line of Credit shall be
used solely for general corporate purposes.

 

Borrower may irrevocably request an Advance under the Line of Credit in a
minimum amount of $100,000 or a higher integral multiple of $50,000 by
delivering a Notice of Borrowing as set forth in Section 3.2.C hereof.

 

Within the limits and subject to and upon the terms and conditions herein set
forth, amounts under the Line of Credit may be borrowed and repaid and
re-borrowed from time to time, without premium or penalty. The aggregate unpaid
principal amount of the Line of Credit outstanding at any time shall not exceed
the Maximum Revolving Commitment Amount. Borrower’s obligations under the Line
of Credit Note will be secured as provided in Section 6 hereof and in each of
the Security Agreements.

 

Upon the satisfaction of the conditions set forth herein and provided further
that the aggregate principal balance of the Line of Credit outstanding at any
time does not exceed the Maximum Revolving Commitment Amount, the Bank agrees to
make Advances to Borrower, from time to time, from the date hereof and until the
Expiration Date. Whenever Borrower desires to request an Advance under the Line
of Credit, Borrower shall deliver a Notice of Borrowing to Bank as set forth in
Section 3.2C hereof. Each Advance will be conclusively deemed to have been made
at the request of and for the benefit of Borrower when it is credited to any
deposit account of Borrower maintained at the Bank or when such Advance is
funded in accordance with the instructions of a Person duly authorized by
Borrower. If, at any time, the aggregate outstanding principal amount of the
outstanding Advances exceeds the Maximum Revolving Commitment Amount, Borrower
will immediately, upon written notice from the Bank, pay to the Bank (in
immediately available funds) an amount equal to the difference between the
aggregate outstanding principal amount of the Advances and the Maximum Revolving
Commitment Amount.

 

2 

 

 

Borrower will make monthly payments of accrued and unpaid interest at the Note
Rate, beginning on October 1, 2015, and continuing monthly thereafter (on the
first Business Day of each month) until September 1, 2018, at which time all
then remaining accrued principal and interest will be paid in full. In addition
to interest as set forth herein, Borrower shall pay to Bank a late charge equal
to the greater of (i) five percent (5.00%) of the total payment due, or (ii)
$10.00 per late charge, in the event any such amount is not paid within one (1)
day after the date when due.

 

Borrower shall pay to the Bank a facility fee equal to 0.50% per annum on the
daily average unused amount of the Maximum Revolving Commitment Amount, computed
on a quarterly basis in arrears on the last day of each calendar quarter. Such
facility fee shall accrue from the Closing Date (including at any time during
which one or more conditions in Section 3 are not met) to the Expiration Date
and shall be due and payable quarterly in arrears on the first Business Day of
each succeeding calendar quarter and on the Expiration Date. Borrower may at any
time and from time to time, without premium or penalty, permanently and
irrevocably reduce the Maximum Revolving Commitment Amount in a minimum amount
of $100,000 or a higher integral amount of $100,000 or terminate the Revolving
Loan by providing written notice of the same to Bank.

 

1.4Additional Term Loan. At any time prior to November 30, 2015, Borrower may
request the Bank an additional term loan (the “Additional Term Loan”) in an
aggregate additional amount not to exceed Four Million Dollars and No/100 Cents
($4,000,000.00) (such request referred to herein as a “Additional Term Loan
Request”). Any Additional Term Loan Request shall be in writing and shall set
forth the requested amount of Four Million Dollars and No/100 Cents
($4,000,000.00). The Additional Term Loan shall be evidenced by and repayable as
set forth in an additional promissory note payable to the order of the Bank
executed by the Borrower concurrently with the Additional Term Loan (together
with all renewals, modifications and extensions thereof, the “Additional Term
Note”) substantially in the form (including, without limitation, an interest
rate equal to the Note Rate defined therein) of the Term Note. The proceeds of
the Additional Term Loan shall be used solely for general corporate purposes
(including, but not limited to, future acquisitions and Borrower’s long-term
growth).

 

The Additional Term Loan is evidenced by and repayable with interest in
accordance with the terms of this Agreement and the Additional Term Note.
Borrower will make the following monthly payments under the Additional Term
Note: (a) beginning on first Business Day of the month after the funding of the
Additional Term Loan and continuing monthly thereafter (on the first Business
Day of each month) for a period of nine (9) months, payments of all accrued and
unpaid interest, and (b) beginning first Business Day of the month that is ten
(10) months after the funding of the Additional Term Loan, and continuing
monthly thereafter (on the first Business Day of each month) principal payments
in an amount sufficient to amortize completely the Additional Term Loan over the
remaining term of the Additional Term Loan plus a payment of all accrued and
unpaid interest until September 1, 2019, at which time the entire remaining
outstanding balance of principal and all accrued but unpaid interest will be
paid in full. Borrower’s obligations under the Additional Term Loan will be
secured as provided in Section 6. In addition to interest as set forth herein,
Borrower shall pay to Bank a late charge equal to the greater of (i) five
percent (5.00%) of the total payment due, or (ii) $10.00 per late charge, in the
event any such amount is not paid within one (1) day after the date when due.

 

3 

 

 

2.Definitions. As used in this Agreement, the following terms have the following
respective meanings:

 

2.1“Account” shall mean a trade account, account receivable, other receivable,
or other right to payment for goods sold or leased or services rendered owing to
the Borrower (or to a third party grantor acceptable to the Bank).

 

2.2“Account Debtor” shall mean a Person obligated upon an Account.

 

2.3“Advance” shall mean a disbursement of loan funds from the Bank under the
Line of Credit.

 

2.4“Affiliate” shall mean (a) any Person directly or indirectly Controlling,
Controlled by, or under common Control with the Borrower and (b) any member or
manager of the Borrower or any subsidiary of the Borrower.

 

2.5“Asset Coverage Ratio” shall mean, for any date of determination, for
Borrower, the ratio of (a) the sum of (i) Cash held in the Designated Deposit
Account or a Permitted Deposit Account and (ii) Eligible Accounts, in each case
as of such date, to (b) Indebtedness relating to both the Line of Credit and the
Additional Term Loan outstanding under this Agreement as of such date.

 

2.6“Borrower Equityholder” shall mean any Person which is a holder of Equity
Interests of the Borrower.

 

2.7“Business Day” shall mean a day (other than a Saturday or Sunday) on which
the Bank is open for commercial banking business in New York, New York

 

2.8“Cash” or “Cash Equivalents” shall mean assets properly classified as
“marketable securities”, “cash”, “cash equivalents”, “restricted cash” or “short
term investments” under GAAP.

 

2.9“Change in Control” shall mean the direct or indirect acquisition by any
person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Exchange Act (other than Mr. Mahmud Haq, any member of his immediate family, and
any “person” or “group” under Section 13(d)(3) of the Exchange Act, that is
controlled by Mr. Haq or any member of his immediate family, any beneficiary of
the estate of Mr. Haq, or any trust, partnership, corporate or other entity
controlled by any of the foregoing), of (a) beneficial ownership of the issued
and outstanding shares of voting stock or similar equity interest of Borrower,
the result of which acquisition is that such person or group possesses in excess
of 50% of the combined voting power of all then-issued and outstanding voting
stock of Borrower, or (b) the power to elect, appoint, or cause the election or
appointment of at least a majority of the members of the board of directors of
Borrower.

 

4 

 

 

2.10“Change in Law” shall mean the occurrence, after the date of this Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that, notwithstanding any of the foregoing, (1)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives thereunder or issued in connection therewith
and (2) all requests, rules, guidelines and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

2.11“Collateral” shall have the meaning set forth in the Security Agreement.

 

2.12“Consolidated Adjusted EBITDA” shall mean, for any period, Borrower’s and
its Subsidairies’ net income before taxes, plus interest expense, plus
depreciation expense, plus amortization expense, plus all non-cash charges and
expenses, including expenses related to the impairment of goodwill, employee
stock compensation and any incremental non-cash charges or reduction in revenue
as a result of any purchase accounting adjustments recorded as a result of
acquisitions, plus all losses during such period resulting from the disposition
of any asset of Borrower or any Subsidiary outside the ordinary course of
business, to the extent permitted by this Agreement, plus integration and
transaction costs associated with acquisitions or RCM Company Partnerships
(including referral fees and any operating losses incurred during the first 150
days after such a transaction), plus any increase in sales and marketing
expenses above the average sales and marketing expenses during the four quarters
from July 1, 2014 to June 30, 2015 agreed upon in writing by Bank, plus all
expenses and losses that are properly classified as extraordinary in accordance
with GAAP or are unusual or non-recurring, plus, to the extent not capitalized,
all fees and expenses incurred in connection with the Loan Documents for such
period, plus, the change to deferred revenue from the beginning of such period
to the end of such period, in each case, without duplication and with respect to
the Borrower and its Subsidiaries.

 

5 

 

 

2.13“Control”, as used with respect to any Person, shall mean the power to
direct, or cause the direction of, the management and policies of such Person,
directly or indirectly, whether through the ownership of Equity Interests, by
contract, or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.

 

2.14“Credit Facilities” shall mean all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including those described
in Section 1.

 

2.15“Default” shall mean any event that, if it continues uncured, will, with the
lapse of time or the giving of notice or both, constitute an Event of Default.

 

2.16“Delivery Day” means a day other than a Saturday, a Sunday or any other day
on which national banking associations are authorized to be closed.

 

2.17“Designated Deposit Account” means a deposit account maintained by Borrower
with the Bank, as from time to time designated by Borrower to Bank in writing.
As of the Closing Date the Designated Deposit Account is Opus Bank account
number 48331177.

 

2.18“Distributions” shall mean all dividends and other distributions made by the
Borrower to the owners of its Equity Interests, including shareholders,
partners, owners or members, as the case may be, other than salary, bonuses, and
other compensation for services expended in the ordinary course of business in
the current accounting period.

 

2.19“Domestic Material Subsidiary” shall mean any Domestic Subsidiary that is
also a Material Subsidiary.

 

2.20“Domestic Subsidiary” shall mean any Subsidiary of Borrower or any other
Obligor that is organized under the laws of the United States of America, any
state or territory thereof, or the District of Columbia.

 

2.21“Eligible Accounts” shall mean with respect to Borrower, as of any date of
determination, subject to modification by the Bank in its reasonable discretion
based upon the results of a field audit, the face value of each account (as used
in this definition, each such account, an “Account”) arising out of any contract
or agreement which is a bona fide, non-contingent, existing obligation of the
named account debtor thereunder (as used in this definition, and with respect to
each individual contract or agreement, an “Account Debtor”, and includes,
without limitation, to the extent the same constitute an asset under GAAP,
amounts due from credit card processors, regardless of whether the same are
otherwise not broken out by Account Debtor) actually and absolutely owing to
Borrower and arising from the sale and delivery of merchandise or the rendering
of services to such Account Debtor in the ordinary course of Borrower’s business
as presently conducted for which the Account Debtor has been billed and such
Account satisfies and continues to satisfy the following requirements:

 

6 

 

 

(i)                the Account is evidenced by an invoice that has not remained
unpaid for a period exceeding ninety (90) days or more beyond the date of the
invoice;

 

(ii)               the Account is not due from an Account Debtor whose debt on
Accounts that are unpaid for a period exceeding ninety (90) days or more after
the invoice date of the respective invoices exceeds twenty-five percent (25%) of
such Account Debtor’s total debt to Borrower;

 

(iii)              the Account is a valid, legally enforceable obligation of the
Account Debtor and no offset (including, without limitation, discounts,
advertising allowances, counterclaims or contra accounts) or other defense on
the part of such Account Debtor or any claim on the part of such Account Debtor
denying liability thereunder has been asserted; provided, however, that if the
Account is subject to any such offset, defense or claim, or any inventory
related thereto has been returned, such account shall not be an Eligible
Receivable only to the extent of the maximum amount of such offset, defense,
claim or return and the balance of such Account, if it otherwise represents a
valid, uncontested and legally enforceable obligation of the Account Debtor and
meets all of the other criteria for eligibility set forth herein, shall be
considered an Eligible Receivable;

 

(iv)             the services have been performed or the subject merchandise has
been shipped or delivered on open Account to the named Account Debtor on an
absolute sale basis and not on a bill-and-hold, consignment, on approval or
subject to any other repurchase or return agreement and no material part of the
subject goods has been returned;

 

(v)               the Account does not represent a pre-billing, prepaid deposit,
retention billing or progress billing;

 

(vi)              other than pursuant to the Security Documents, the Account is
not subject to any Lien or security interest whatsoever other than Permitted
Liens;

 

(vii)             the Account is not evidenced by chattel paper or an instrument
of any kind;

 

(viii)           the Account has not been turned over to any Person for
collection;

 

(ix)              the Account is not owing by an Account Debtor who has become
insolvent or is the subject of any bankruptcy, arrangement, reorganization
proceedings or other proceedings for relief of debtors;

 

(x)               the Account is not owing by an Account Debtor that (A) is an
Affiliate of Borrower, (B) is a Governmental Authority (except to the extent
that Borrower has complied with the Federal Assignment of Claims Act of 1940, as
amended, or analogous state statutes, in a manner reasonably satisfactory to
Bank), or (C) except to the extent approved by Bank in its sole discretion, is
organized under the laws of, or has its principal place of business outside,
Canada, the United States of America or any state or any province thereof; and

 

7 

 

 

(xi)              unless previously agreed to by the Bank in writing, the
aggregate amount of Accounts payable by the Account Debtor of the Account does
not constitute more than 30% of all Accounts of Borrower.

 

2.22“Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

 

2.23“Event of Default” shall have the meaning set forth in Section 8.1.

 

2.24“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to the Bank or required to be withheld or deducted from a payment to the
Bank: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, imposed as a result of
the Bank being organized under the laws of, or having its principal office or
its applicable lending office located in, the jurisdiction imposing such Tax (or
any political subdivision thereof), (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of the Bank with respect to an
applicable interest in an Advance, the Term Loan or any commitment of the Bank
hereunder to a law in effect on the date on which (1) the Bank acquires such
interest in such Advance, the Term Loan or such commitment or (2) the Bank
changes its lending office, except to the extent that, pursuant to Section 9.14,
amounts with respect to such Taxes were payable to the Bank immediately before
it changed its lending office.

 

2.25“Expiration Date” shall mean September 1, 2018, as such date may be extended
by the Bank in writing from time to time in its sole discretion.

 

2.26“First Tier Foreign Subsidiary” shall mean, at any date of determination,
each foreign Material Subsidiary in which Borrower or any of its Domestic
Subsidiaries owns directly more than 50%, in the aggregate, of the capital stock
of such Subsidiary.

 

2.27“GAAP” shall mean generally accepted accounting principles in the United
States set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.

 

8 

 

 

2.28“Guarantee” shall mean any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to or otherwise to invest in a debtor, or otherwise
to assure a creditor against loss) any indebtedness, obligation or other
liability of any other Person (other than endorsements of instruments for
deposit or collection in the ordinary course of business), or guarantees the
payment of dividends or other distributions upon the Equity Interests of any
other Person. The amount of any Person’s obligation in respect of any Guarantee
shall (subject to any limitation set forth therein) be deemed to be the lesser
of (a) the principal amount of the debt, obligation or other liability supported
thereby and (b) the maximum amount for which such Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
obligation and the maximum amount for which such Person may be liable are not
stated or determinable, in which case the amount of such Guarantee shall be such
Person’s maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith.

 

2.29“Guarantor” shall mean any Person that has entered into a Guaranty.

 

2.30“Guaranty” means a Guaranty, substantially in the form of Exhibit G, from a
Guarantor in favor of the Bank, including, without limitation, each Guaranty
executed pursuant to the terms of Section 4.16, as the same may from time to
time be amended, modified or supplemented.

 

2.31“Indebtedness” of any Person shall mean, without duplication, (a) all
indebtedness of such Person for borrowed money, whether or not evidenced by
bonds, debentures, notes or similar instruments, (b) all obligations of such
Person as lessee under capital leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (c) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(d) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person (it being
understood that if such Person has not assumed or otherwise become personally
liable for any such indebtedness, the amount of the Indebtedness of such Person
in connection therewith shall be limited to the lesser of the face amount of
such indebtedness or the fair market value of all property of such Person
securing such indebtedness), (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn) and
banker’s acceptances issued for the account of such Person, (f) all net
obligations of such Person under Rate Mangement Transactions, (g) all Guarantees
of such Person in respect of obligations of the types referred to in clauses (a)
through (f) and (h) all Indebtedness of any partnership in which such Person is
a general partner unless such debt is made expressly non-recourse to such
Person.

 

9 

 

 

2.32“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of the
Borrower or any other Obligor under any Loan Document and (b) to the extent not
otherwise described in the foregoing clause (a), Other Taxes.

 

2.33“Investment” shall mean (a) the purchase or acquisition of, or the making of
any commitment to purchase or acquire, any Equity Interest or other obligation
or security of, or any interest in, any Person, (b) the acquisition of all or
substantially all of the assets of a Person, or of any business or division of a
Person, (c) the merger or consolidation or any other combination with another
Person or (d) the making of any advance, loan, extension of credit or capital
contribution to or any other investment in, any Person.

 

2.34“Landlord Agreements” shall mean those certain lien waivers from the lessor
of any location where Borrower maintains Collateral, in form and substance
reasonably satisfactory to Bank, including, without limitation, (i) waiver of
said lessor’s lien rights with respect to any property of Borrower located
thereon and (ii) reasonable rights on entry for Bank (and its agents) to
assemble and remove any Collateral located on such premises.

 

2.35“Liabilities” shall mean all obligations, indebtedness and liabilities of
the Borrower to any one or more of the Bank and any of its subsidiaries,
affiliates or successors, now existing or later arising, including all loans,
advances, interest, costs, overdraft indebtedness, credit card indebtedness,
lease obligations, or obligations relating to any Rate Management Transaction,
all monetary obligations incurred or accrued during the pendency of any
bankruptcy, insolvency, receivership or other similar proceedings, regardless of
whether allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations or substitutions of any of the foregoing, whether
the Borrower may be liable jointly with others or individually liable as a
debtor, maker, co-maker, drawer, endorser, guarantor, surety or otherwise, and
whether voluntarily or involuntarily incurred, due or not due, absolute or
contingent, direct or indirect, liquidated or unliquidated.

 

2.36“Lien” shall mean any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

 

2.37“Line of Credit” shall have the meaning set forth in Section 1.3.

 

2.38“Line of Credit Note” shall have the meaning set forth in Section 1.3.

 

2.39“Loan Documents” shall mean this Agreement, the Notes, the Security
Agreement, any Pledge Agreements, the Perfection Certificate, and all the other
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and other instruments and documents in
connection with this Agreement executed by the Borrower or any other Obligor in
favor of the Bank or in connection with any of the Liabilities.

 

10 

 

 

2.40“Material Subsidiaries” shall mean each subsidiary of a Borrower which has
assets with a total book value greater than 10% of the consolidated total assets
of such Borrower and its subsidiaries, determined as of the end of the fiscal
quarter immediately preceding the date of determination.

 

2.41“Material Contract” means each contract or agreement binding upon Borrower
which comprises more than 2.00% of the Borrower’s revenue during the preceding
six months.

 

2.42“Notes” shall mean, collectively, the Line of Credit Note, the Term Note and
all other promissory notes from time to time evidencing the Liabilities.

 

2.43“Obligor” shall mean the Borrower and any guarantor, surety, co-signer,
endorser, general partner or other Person that may now or in the future be
obligated to pay or perform any of the Liabilities.

 

2.44“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

2.45“Perfection Certificate” shall mean that certain Perfection Certificate
dated as of the date hereof executed by Borrower.

 

2.46“Permitted Acquisitions” shall mean the purchase or other acquisition, by
merger or otherwise, by Borrower or any of its Subsidiaries of all of the
capital stock in, or all or substantially all of the assets (or all or
substantially all the assets constituting a business unit, division, product
line or line of business) of any Person (including the creation and
capitalization of any Subsidiary necessary to consummate such purchase or
acquisition); provided that:

 

(1) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all applicable law;

 

(2) Borrower shall give Bank at least ten (10) Business Days prior written
notice of any such purchase or acquisition;

 

(3) Cash consideration paid for all such purchases or acquisitions shall not
exceed, in the aggregate, $19,000,000 during the term of this Agreement;

 

(4) the Board of Directors of the Person to be acquired (or whose assets are to
be acquired) has not indicated publicly its opposition to the consummation of
such acquisition or purchase (which opposition has not been publicly withdrawn);

 

11 

 

 

(5) such purchase or acquisition shall be of a Person in substantially the same
line of business as Borrower; and

 

(6) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Event of Default shall have occurred and be
continuing and (y) immediately after giving effect to such purchase or other
acquisition, Borrower and its Subsidiaries can demonstrate compliance on a pro
forma basis with the covenants set forth in Section 5.3 hereof, for the period
ending as of the last fiscal quarter that Borrower has delivered a covenant
compliance certificate pursuant to Section 4.5B or Section 4.5D.

 

2.47“Permitted Deposit Account” shall mean any deposit account maintained by
Borrower with a bank other than Bank that is subject to a deposit account
control agreement in favor of Bank on terms satisfactory to Bank in its sole
discretion that is delivered to Bank on or prior to five Business Days after the
Closing Date, but excluding any deposit account not maintained with the Bank
after 60 days after the Closing Date.

 

2.48“Permitted Distributions” shall mean (i) the conversion of any of Borrower’s
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof and Borrower’s payment
of cash in lieu of the issuance of fractional shares in connection with any such
conversion, (ii) Borrower’s payment of dividends solely in common stock,
(iii) Borrower’s payment of cash dividends to the holders of Series A Preferred
Stock in accordance with the terms thereof, (iv) Borrower’s repurchase of the
stock of former employees, directors or consultants pursuant to stock repurchase
agreements or other similar agreements provided, that such repurchases do not
exceed in the aggregate $100,000 in cash per fiscal year and (v) any
distribution or dividend by any Subsidiary of Borrower to Borrower.

 

2.49“Permitted Investments” shall mean:

 

(a)           Investments existing as of the date hereof and set forth in
Schedule 2;

 

(b)           (i) Investments consisting of Cash Equivalents; and (ii) any
Investments permitted by Borrower’s Board-approved cash management investment
policy;

 

(c)           Investments consisting of deposit accounts or securities accounts
provided that Bank has a perfected security interest in each such account to the
extent required under this Agreement (provided, however, that nothing in this
definition shall be construed to limit the requirements of Section 4.19 below);

 

12 

 

 

(d)           Investments (i) by Borrower in Subsidiaries that are not
Guarantors not to exceed $300,000 in the aggregate in any fiscal year; (ii) by
Borrower in Subsidiaries that are Guarantors; and (iii) by Subsidiaries that are
Guarantors in other Subsidiaries that are Guarantors or in Borrower;

 

(e)           Investments consisting of travel advances and employee relocation
loans and other employee loans and advances in the ordinary course of business;

 

(f)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers or in settlement
of delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

 

(g)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers, in the
ordinary course of business;

 

(h)           Investments constituting Permitted Acquisitions; and

 

(i)            Other Investments in an aggregate amount not to exceed $100,000
in any fiscal year.

 

2.50“Permitted Liens” shall have the meaning set forth in Section 5.2E.

 

2.51“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.

 

2.52“Pledge Agreement” shall mean the Security and Pledge Agreement (Stock,
Membership Interests, Partnership Interests) dated as of the date hereof between
the Bank and Parent evidencing the Parent’s pledge of the assets described
therein, in the form of Exhibit D hereto.

 

2.53“Premises” shall mean the locations at which the Borrower currently conducts
business and located at 7 Clyde Road, Somerset, NJ 08873 and various satellite
locations.

 

2.54“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

 

2.55“Rate Management Transaction” shall mean any rate swap, basis swap, forward
rate transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, or any other similar transaction (including any option with
respect to these transactions) or any combination thereof, whether linked to one
or more interest rates, foreign currencies, commodity prices, equity prices or
other financial measures.

 

13 

 

 

2.56“RCM Company Partnership” shall mean a partnership between the Borrower and
a revenue cycle management company (e.g., Borrower’s partnerships with Valiant
Management Services and Silvertree Health) in which: (a) the Borrower agrees to
provide revenue cycle management and/or related services to the revenue cycle
management company’s customers; (b) said revenue cycle management company agrees
to share the revenues or profits generated from said customers with the
Borrower; and (c) neither party (including any Subsidiary or Affiliate of either
party) acquires all or substantially all of the other party’s capital stock or
assets.

 

2.57“Security Agreement” shall mean the Security Agreement dated as of the date
hereof between the Bank and the Borrower evidencing the Bank’s security interest
in the assets of the Borrower described therein.

 

2.58“Senior Leverage Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) the aggregate principal amount outstanding under the Credit
Facilities as of such date to (b) Borrower’s Consolidated Adjusted EBITDA for
the period of the four (4) consecutive fiscal quarters ending on such date.

 

2.59“Series A Preferred Stock” shall mean the preferred stock of the Borrower as
may be offered by the Borrower pursuant to its Registration Statement on Form
S-1 (no. 333-205664), as amended and originally filed with the Securities and
Exchange Commission on July 15, 2015.

 

2.60“Solvent” shall mean, as to any Person at any time, that (i) the fair value
of the property of such Person is greater than the amount of such Person’s
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated for purposes of Section
101(32) of Title 11 of the United States Code (as amended, the “Bankruptcy
Code”); (ii) the present fair saleable value of the property of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured; (iii) such Person
is able to realize upon its property and pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business; (iv) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (v) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute unreasonably
small capital.

 

2.61“Subsidiary” of a Person shall mean a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned or controlled, directly, or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
specified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of Borrower.

 

14 

 

 

2.62“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any governmental authority, including any interest,
additions to tax or penalties applicable thereto.

 

2.63“Term Loan” shall have the meaning set forth in Section 1.2.

 

The definitions of terms herein shall apply equally to the singular and the
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (1) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendment, supplement or other modification set forth
herein), (2) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (3) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (4) all
references herein to Sections, clauses, Exhibits and Schedules shall be
construed to refer to Sections and clauses of, and Exhibits and Schedules to,
this Agreement, (5) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (6) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

All terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, however, that (x) any
obligations of a Person under a lease (whether existing now or entered into in
the future) that is not (or would not be) a capital lease obligation under GAAP
as in effect on the date hereof shall not be treated as a capital lease
obligation solely as a result of the adoption of changes in GAAP and (y) if
Borrower notifies the Bank that Borrower wishes to amend any covenant in Section
5.3 or any related definition to eliminate the effect of any change in GAAP
occurring after the date of this Agreement on the operation of such covenant and
the Bank consents in writing (or if the Bank notifies Borrower that the Bank
wishes to amend any covenant in Section 5.3 or any related definition for such
purpose), then Borrower’s compliance with such covenant shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective.

 

15 

 

 



3.Conditions Precedent.

  

3.1Conditions Precedent to Initial Extension of Credit. The obligation of the
Bank to make the initial credit extension hereunder is subject to the receipt by
the Bank of the following, each in form and substance satisfactory to the Bank:

 

A.            Loan Documents. This Agreement, the Notes, the Warrant in the form
of Exhibit B hereto, the Security Agreement, the Pledge Agreement, any other
security agreements, financing statements, subordination agreements, deposit
account control agreements, and any other Loan Documents which the Bank may
reasonably require to give effect to the transactions described in this
Agreement;

 

B.            Evidence of Due Organization and Good Standing. Evidence,
satisfactory to the Bank, of the due organization and good standing of the
Borrower in each state in which the Borrower is doing business, including the
state of Delaware;

 

C.            Evidence of Authority to Enter into Loan Documents. Evidence that
(i) the Borrower is authorized to enter into the transactions described in this
Agreement and the other Loan Documents, and (ii) the officer or other Person
signing on behalf of the Borrower is authorized to do so.

 

D.            Other Due Diligence. Satisfactory completion of the Bank’s due
diligence, including satisfactory completion by the Bank of a collateral field
audit.

 

E.            Liens on Property. Evidence, satisfactory to the Bank, that all
personal property, fixtures and equipment, etc., in which the Bank is taking a
security interest is free and clear of all Liens of every nature and description
other than Permitted Liens.

 

F.            Insurance. Insurance policies with premiums prepaid, with issuing
companies, coverages and amounts as are ordinarily carried by other companies
similarly situated in operating like business and properties, including products
liability insurance, and insuring the Collateral against loss or damage by fire
and such other hazards, including extended coverage, vandalism, malicious
mischief, and comprehensive public liability insurance complying with Section
4.1. All policies shall name the Bank as additional insured and loss payee with
endorsements acceptable to the Bank.

 

G.            Authority. (1) A copy of the certificate of incorporation of the
Borrower, certified by the Delaware Secretary of State; (2) a Certificate of
Good Standing from the Delaware Secretary of State for the Borrower; (3) a copy
of the Borrower’s bylaws and all amendments thereto; (4) certified resolutions
of the Borrower’s members/managers, authorizing the transactions described
herein; (5) an incumbency certificate setting forth the names, titles and true
signatures of all officers or other Persons authorized to execute and deliver
Loan Documents on behalf of the Borrower; and (6) a certification that no event
of dissolution has occurred with respect to the Borrower.

 

16 

 

 

H.            Accounts. Evidence that the Borrower’s deposit and operating
account(s) (other than an Permitted Deposit Account but including, without
limitation, the Designated Deposit Account) are with the Bank and Borrower shall
have completed all necessary documentation to authorize Bank to make ACH
withdrawals from the Designated Deposit Account for all principal, interest and
fee payments due under the Loan Documents.

 

I.            Payment of Fees. Contemporaneous with the closing, all of the
Bank’s costs of providing the Credit Facilities, including all costs of
insurance, filings and recordings, and the reasonable fees of the attorneys for
the Bank with respect to preparation and review of the Loan Documents. In
addition, contemporaneous with the closing, the Borrower shall have paid to the
Bank a loan fee in an aggregate amount of $100,000.

 

J.            Reports and Appraisals. Copies of all inspection reports,
collateral audits and appraisals related to the Collateral as the Bank deems
necessary in its sole discretion.

 

K.            Warrants. The Bank shall have received a warrant to purchase
Common Stock (such warrant to purchase Common Stock issued to the Bank, together
with (i) any additional warrant issued in connection with this Agreement, or
(ii) any additional warrant delivered in substitution or exchange for any such
warrant to purchase Common Stock, collectively, the “Warrants”), in the form of
Exhibit B hereto, initially exercisable for a number of shares of Common Stock
as set forth in the Warrant attached hereto as Exhibit B, duly executed and
delivered by the authorized officers of Borrower.

 

L.            Opinion of Borrower’s Counsel. A written opinion of the Borrower’s
legal counsel in form and substance reasonably acceptable to the Bank.

 

M.            Certifications. A certificate of Borrower certifying that (a) the
representations and warranties made by Borrower in Section 7 of this Agreement
are and will be correct in all material respects on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to any earlier date, and (b) no Default or Event of Default has occurred and is
continuing on the date hereof or after giving effect to the loans.

 

N.            Landlord Agreements. Executed Landlord Agreements from each
location where Borrower maintains Collateral worth more than $100,000 in the
aggregate, including, without limitation, from the lessor of the Premises.

 

17 

 

 



3.2Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this Agreement, whether by disbursement of a loan, or
otherwise, the following conditions must be satisfied in a manner acceptable to
the Bank:

  

A.           Representations. The representations of the Borrower in this
Agreement and the other Loan Documents are true in all material respects on and
as of the date of any extension of credit; and

 

B.            No Event of Default. No Default or Event of Default exists.

 

C.            Notice of Borrowing. The Bank shall have received a Notice of
Borrowing (in a minimum amount of $100,000 or a higher integral multiple of
$50,000) in the form of Exhibit A attached hereto (a “Notice of Borrowing”) not
less than one (1) Business Day prior to the date of such requested funding,
provided that the Notice of Borrowing with respect to the borrowings made on the
Closing Date may be delivered on the Closing Date.

 

D.            Additional Documents. Within ten (10) days following written
request to the Borrower, the Bank has received any other documents as it may
reasonably request, which may include those items to be provided to the Bank
pursuant to Section 3.1 current as of a recent date acceptable to the Bank.

 

3.3Conditions Precedent to Additional Term Loan. Before any extension of credit
governed by this Agreement, whether by disbursement of a loan, or otherwise, the
following conditions must be satisfied in a manner acceptable to the Bank:

 

A.            Representations. The representations of the Borrower in this
Agreement and the other Loan Documents are true in all material respects on and
as of the date of any extension of credit; and

 

B.            No Event of Default. No Default or Event of Default exists.

 

C.            Notice of Borrowing. The Bank shall have received a Notice of
Borrowing for the full amount of the Four Million Dollars and No/100 Cents
($4,000,000.00) in the form of Exhibit A attached hereto (a “Notice of
Borrowing”) not less than one (1) Business Day prior to the date of such
requested funding, provided that the Notice of Borrowing with respect to the
borrowings made on the Closing Date may be delivered on the Closing Date.

 

D.            Additional Documents. Within ten (10) days following written
request to the Borrower, the Bank has received any other documents as it may
reasonably request, which may include those items to be provided to the Bank
pursuant to Section 3.1 current as of a recent date acceptable to the Bank.

 

E.            Series A Preferred Stock. The Borrower shall have completed its
proposed sale of Series A Preferred Stock with gross sales proceeds (before the
subtraction therefrom for any underwriting discounts applied thereto) of not
less than $15,000,000 by not later than November 30, 2015 and caused the same to
be deposited into the Designated Deposit Account.

 

18 

 

 

4.Affirmative Covenants. The Borrower shall and shall cause each of its Material
Subsidiaries to:

 

4.1Insurance. Maintain insurance, reasonably satisfactory to the Bank, with
financially sound and reputable insurers covering its properties and business
against those casualties and contingencies and in the types and amounts as are
in accordance with sound business and industry practices and deliver to the Bank
copies of the policies of such insurance showing the Bank as a loss payee with
respect to each policy of property or casualty insurance and naming the Bank as
an additional insured with respect to each policy of liability insurance, and
providing that not less than thirty (30) days’ prior written notice will be
given to the Bank prior to any cancellation of, material reduction or change in
coverage provided or other material modification of any such policy, and upon
request of the Bank, reports on each existing insurance policy showing such
information as the Bank may reasonably request.

 

4.2Existence; Payment of Obligations, etc. (a) Maintain its existence and
business operations in accordance with all applicable laws and regulations, (b)
pay its debts and obligations when due under normal terms except as would not
reasonably be expected to have a material adverse effect on the financial
condition of the Borrower, and (c) pay on or before their due date, all taxes,
assessments, fees, charges and other governmental monetary obligations, except
as they may be contested in good faith if they have been properly reflected on
its books in accordance with GAAP and at the Bank’s request, adequate funds or
other security have been pledged to ensure payment.

 

4.3Financial Records. Maintain proper books and records of account in accordance
with GAAP.

 

4.4Inspection. Permit the Bank, at Borrower’s expense, to perform an annual
collateral field audit of Borrower’s Accounts/accounts receivable, inventory and
equipment during regular business hours and upon reasonable notice. At any time
during regular business hours and as often as reasonably requested upon
reasonable notice (but not more often than once in a calendar year unless (a) an
Event of Default exists or (b) Bank, in its sole but reasonable discretion, has
reason to require review and verification of compliance with the requirements of
this Agreement) and at Borrower’s expense no more than two times in any calendar
year, permit the Bank, or any employee, agent or representative thereof, to
examine, audit and make copies and abstracts from Borrower’s records and books
of account and to visit and inspect its properties, including, but not limited
to, an annual collateral field audit on Borrower’s Accounts/accounts receivable,
equipment and inventory, and to discuss its affairs, finances and accounts with
any of its officers and key employees, and, upon request, furnish promptly to
the Bank true copies of all financial information and internal management
reports made available to their board of directors (or any committee thereof).
Borrower shall furnish to the Bank such information concerning Borrower’s
intellectual property (including, without limitation, application and
registration numbers for any filings in connection with such intellectual
property) as is reasonably necessary to permit the Bank to perfect a security
interest in such intellectual property.

 

19 

 

 

4.5Financial Reports. Maintain a standard and modern system of accounting in
accordance with GAAP and furnish to the Bank whatever information, books and
records the Bank may reasonably request, including at a minimum:

 

A.            As soon as available, but in any event within twenty (20) days
after the end of each calendar month, a monthly cash report, monthly accounts
receivable and payable reports with agings, monthly inventory and equipment
reports and a monthly Asset Coverage Ratio report (as required by Section 5.3B),
all of the foregoing accompanied by a covenant compliance certificate (in the
form of Exhibit E attached hereto) executed by Borrower’s chief executive
officer, chief financial officer, or other officer or person acceptable to the
Bank, on behalf of Borrower, demonstrating compliance with Section 5.3B as of
the date of the certificate, all in reasonable detail.

 

B.            As soon as available, but in any event within forty-five (45) days
after the last day of the first three (3) fiscal quarters of each fiscal year of
Borrower, a balance sheet of Borrower as at the end of such fiscal quarter, and
the related statements of income and cash flows for such fiscal quarter and for
the portion of Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and accompanied by a covenant compliance certificate
executed by Borrower’s chief executive officer, chief financial officer, or
other officer or person acceptable to the Bank (in its sole but reasonable
discretion), on behalf of Borrower, certifying compliance with the covenants
herein and that no Default or Event of Default exists under any provisions of
this Agreement and demonstrating compliance with each of the covenants contained
in Section 5.3 as of the date of the certificate.

 

C.            Within thirty (30) days of their filing, a copy of the federal and
state income tax returns of the Borrower.

 

D.            Within one hundred twenty (120) days after and as of the end of
each fiscal year of Borrower, detailed consolidated and consolidating, if
applicable, financial statements including a balance sheet and statements of
income, cash flow and retained earnings, such financial statement to be audited
by Grant Thornton LLP or audited by another independent Certified Public
Accountant of recognized standing acceptable to the Bank in the Bank’s sole but
reasonable discretion and accompanied by a covenant compliance certificate
executed by Borrower’s chief executive officer, chief financial officer, or
other officer or person acceptable to the Bank (in its sole but reasonable
discretion), certifying compliance with the covenants herein and that no Default
or Event of Default exists under any provisions of this Agreement and
demonstrating compliance with each of the covenants contained in Section 5.3 as
of the date of the certificate.

 

20 

 

 

E.            Within sixty (60) days after the end of each fiscal year of
Borrower, (i) an annual collateral field audit on the Eligible Accounts and (ii)
annual projections, as approved by the Board of Directors of Borrower, for
Borrower’s next fiscal year.

 

All compiled, reviewed or audited (as applicable) financial statements of
Borrower specified in the preceding clauses shall be furnished in consolidated
form for Borrower and all Subsidiaries that Borrower may at any time have.
Together with each delivery of financial statements required by Section 4.5A,
Borrower will deliver to the Bank a certificate of a principal officer of
Borrower on behalf of Borrower certifying that such financial statements fairly
present, in all material respects, the financial position of Borrower and its
results of operations and cash flows, subject to changes resulting from year-end
adjustments and the absence of footnotes and stating that there exists no
Default or Event of Default or, if any Default or Event of Default exists,
specifying the nature thereof, the period of existence thereof, and what action
Borrower proposes to take with respect thereto.

 

4.6Taxes. Cause to be paid on a timely basis, or before they become delinquent
all material taxes and assessments, special or otherwise, and any other such
charges relating to the Collateral which become due and payable from time to
time, except as they may be contested in good faith if they have been properly
reflected on its books and appropriate reserves therefor have been established
in accordance with GAAP.

 

4.7Maintenance of Properties. The Borrower will maintain, keep, and preserve all
of its properties (tangible and intangible) necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted. The Borrower shall from time to time make or cause to be made all
necessary and proper repairs, renewals, replacements, additions, and
improvements to its properties so that the business carried on by the Borrower
may be properly and advantageously conducted at all times in accordance with
prudent business management.

 

4.8Location of Collateral. Except as to Collateral located at a facility that
has been disclosed to Bank in writing pursuant to this Section 4.8, and if
reasonably requested by Bank, for which the Bank has been provided a landlord,
processor or similar waiver in form satisfactory to the Bank, all Collateral now
owned by Borrower is and will be, and all Collateral hereafter acquired by
Borrower will be, and to the extent the Collateral consists of intangible
property such as accounts, the records concerning the Collateral will be kept at
the Premises and such additional locations as are disclosed in writing to the
Bank and approved by the Bank, which approval shall not be unreasonably
withheld. Except in the ordinary course of its business, Borrower shall not
remove the Collateral to any location that has not been disclosed to Bank
pursuant to this Section 4.8.

 

21 

 

 

4.9Notices of Claims, Litigation, Defaults, etc. Inform the Bank in writing
promptly of (but not later than five (5) days following): (a) all existing and
threatened litigation, claims, investigations, administrative proceedings and
similar actions which could materially affect the financial condition of the
Borrower; (b) the occurrence of any Default or Event of Default; (c) the
institution of steps by the Borrower to withdraw from, or the institution of any
steps to terminate, any employee benefit plan as to which the Borrower may have
liability; and (d) any additions to or changes in the locations of the
Borrower’s businesses.

 

4.10Additional Information. Promptly deliver to the Bank such additional
information and statements as the Bank may reasonably request from time to time.

 

4.11Insurance Reports. Furnish to the Bank, promptly following the reasonable
request of the Bank, reports on each existing insurance policy showing such
information as the Bank may reasonably request.

 

4.12Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between the Borrower and any
other party where the failure to so comply could reasonably be expected to have
a Material Adverse Effect on the Borrower.

 

4.13Title to Assets and Property. Maintain good title to all of the Borrower’s
assets and properties, free and clear of all Liens other than Permitted Liens,
and defend such assets and properties against all claims and demands of all
Persons at any time claiming any interest in them.

 

4.14Additional Assurances. Make, execute and deliver to the Bank such other
agreements as the Bank may reasonably request to evidence the Credit Facilities
and to perfect any security interests securing the Credit Facilities.

 

4.15Employee Benefit Plans. Maintain each employee benefit plan as to which the
Borrower may have any liability in compliance in all material respects with all
applicable requirements of law and regulations.

 

4.16Material Subsidiaries.

 

A. In the event that Borrower creates or acquires a Domestic Material Subsidiary
(or if a then-existing Domestic Subsidiary becomes a Domestic Material
Subsidiary), Borrower shall within forty-five (45) days (unless a longer period
is agreed to by Bank) (a) cause such Domestic Material Subsidiary (i) to execute
and deliver a Guaranty, in favor of Bank, and (ii) to execute and deliver a
security agreement, substantially in the form of the Security Agreement,
granting a security interest in its assets to secure the Guaranty; (b) pledge to
Bank the ownership interests of Borrower in such Domestic Material Subsidiary
pursuant to a pledge agreement substantially in the form of the Pledge
Agreement; and (c) deliver to Bank the outstanding share certificates (if any)
(or other evidence of its equity) evidencing such pledged ownership interests.

 

22 

 

 

B. In the event that Borrower or any Domestic Subsidiary creates or acquires, a
First Tier Foreign Subsidiary that is a Material Subsidiary (or if a
then-existing First Tier Foreign Subsidiary becomes a Material Subsidiary), then
Borrower or such Subsidiary shall within forty-five (45) days after such
creation or acquisition (i) pledge to Bank sixty-five percent (65%) of the
ownership interests in such First Tier Foreign Subsidiary owned by Borrower or
such Domestic Subsidiary pursuant to a Pledge Agreement substantially in the
form of Exhibit D hereto; (ii) deliver to Bank the outstanding share
certificates (if any) (or other evidence of its equity) evidencing such pledged
ownership interests; and (iii) upon Bank’s request take such further actions as
are reasonably necessary (including, compliance with any and all foreign law
requirements) to perfect Bank’s security interest in such pledged ownership
interests.

 

4.17Depository Relationship. Maintain all of its domestic banking depository and
disbursement relationships with the Bank and establish such accounts and
maintain balances therein with the Bank sufficient to cover the cost of all the
Bank’s services; provided that the Bank in its sole discretion may permit the
Borrower to maintain ancillary depository and disbursement relationships on such
terms and conditions, and with such limitations, as the Bank may establish in
its sole discretion and that Borrower may maintain any Permitted Deposit
Account. For the avoidance of doubt, Borrower and its Subsidiaries may maintain
foreign banking depository and disbursement relationships as required to conduct
operations in foreign countries.

 

4.18Remittance Account. After the occurrence of a Default or Event of Default,
at the request of the Bank, instruct Account Debtors to make payments directly
to a lockbox or cash collateral account maintained by the Bank in the Borrower’s
name, to be applied against the Liabilities or, at the Bank’s sole election and
discretion, to be paid or turned over, in whole or in part, to the Borrower.

 

4.19Collateral. Notify Bank of any destruction of, or any substantial damage to,
any material portion of the Collateral; keep Borrower’s equipment in good
condition and repair, reasonable wear and tear excepted; and report, in form
satisfactory to Bank, such information as Bank may reasonably request regarding
the Collateral (such reports shall be for such periods, shall reflect Borrower’s
records as at such time and shall be rendered with such frequency as Bank may
reasonably designate). All information heretofore or hereafter furnished by
Borrower to Bank is or will be true and correct in all material respects as of
the date with respect to which such information is or will be furnished.

 

23 

 

 

4.20Post-Closing. Provide (a) within 5 Business Days of the Closing Date a fully
executed copy of a Deposit Account Control Agreement with TD Bank, in form and
substance satisfactory to Bank, (b) within 60 days of the Closing Date, evidence
that all deposit accounts with TD Bank other than those covered by a deposit
account control agreement in favor of Bank on terms satisfactory to Bank in its
sole discretion have been closed and (c) within 10 Business Days of the Closing
Date, a fully executed landlord lien waiver with Datapipe, Inc. for the premises
located at Somerset II, 200 Campus Drive, Somerset, NJ 08873, in form and
substance satisfactory to Bank.

 

5.Negative Covenants.

 

5.1Unless otherwise noted, the requirements set forth in this section will be
computed in accordance with GAAP applied on a basis consistent with the most
recent audited financial statements submitted by the Borrower to the Bank prior
to the date of this Agreement.

 

5.2Without the written consent of the Bank, the Borrower will not and will not
permit any of its subsidiaries to:

 

A.            Sale of Equity Interests. Except as would not cause a Change in
Control of the Borrower, issue, sell, or otherwise dispose of any of its Equity
Interests, without the prior written consent of the Bank.

 

B.            Investments, Loans and Extensions of Credit. Loan or extend credit
to, or make any other Investment in, any Person.

 

C.            Debt. Incur, contract for, assume, or permit to remain outstanding
any Indebtedness, other than (1) unsecured trade debt incurred in the ordinary
course of business, (2) indebtedness owing to the Bank, (3) financing for
automobiles, (4) annual financing for professional insurance, including
directors & officers, errors & omission and employment practices liability
insurance, and (5) indebtedness outstanding as of the date hereof that has been
disclosed to the Bank in writing and that is not to be paid with proceeds of
borrowings under the Credit Facilities.

 

D.            Guaranties. Guarantee or otherwise become or remain secondarily
liable on the undertaking of another, except for endorsement of drafts for
deposit and collection in the ordinary course of business.

 

E.            Liens. Create or permit to exist any Lien on any of its property,
real or personal, except: (1) existing Liens known to the Bank; (2) Liens to the
Bank; and (3) Liens incurred in the ordinary course of business securing current
non-delinquent liabilities for taxes, worker’s compensation, unemployment
insurance, social security and pension liabilities (all of the foregoing
collectively referred to as “Permitted Liens”).

 

24 

 

 

F.            Use of Proceeds. Use, or permit any proceeds of the Credit
Facilities to be used, directly or indirectly, for the purpose of “purchasing or
carrying any margin stock” within the meaning of Federal Reserve Board
Regulation U (and the Borrower will, promptly following request by the Bank,
deliver to the Bank a completed Federal Reserve Board Form U-1).

 

G.            Continuity of Operations. (1) Engage in any business activities
substantially different from those in which the Borrower is presently engaged;
(2) cease operations, liquidate, merge, transfer, acquire or consolidate with
any other entity, change its name, dissolve, or sell any assets out of the
ordinary course of business (other than in connection with a Permitted
Acquisition); (3) enter into any arrangement with any Person providing for the
leasing by the Borrower or any subsidiary of real or personal property which has
been sold or transferred by the Borrower or such subsidiary to such Person; or
(4) change its business organization, the jurisdiction under which its business
organization is formed or organized, or its chief executive office, or any place
of its businesses.

 

H.            Limitation on Negative Pledge Clauses. Except for this Agreement
and the other Loan Documents, enter into any agreement with any Person other
than the Bank which prohibits or limits the ability of the Borrower or any of
its subsidiaries to create or permit to exist any lien on any of its property,
assets or revenues, whether now owned or hereafter acquired.

 

I.            Conflicting Agreements. Enter into any agreement containing any
provision which would be violated or breached by the performance of the
Liabilities.

 

J.            Government Regulation. (1) Be or become subject at any time to any
law, regulation, or list of any government agency (including the U.S. Office of
Foreign Asset Control list) that prohibits or limits the Bank from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower or any subsidiary, or (2) fail to provide documentary
and other evidence of the Borrower’s or any subsidiary’s identity as may be
requested by the Bank at any time to enable the Bank to verify the Borrower’s or
such subsidiary’s identity or to comply with any applicable law or regulation,
including Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

K.            Mergers, Sales of Assets. (1) Merge or consolidate with any other
Person or sell, lease, transfer, or otherwise dispose of all or any substantial
part of its assets; (2) change its name; or (3) wind up, liquidate, or dissolve,
except that Borrower and its Subsidiaries may, in the ordinary course of
business, (a) sell inventory, (b) sell or dispose of other assets or properties
no longer necessary for the proper conduct of the business of Borrower having an
accounting book value, in any single transaction, to not more than $100,000 in
the ordinary course of business, (c) enter into transactions that are secured by
Permitted Liens, make Permitted Investments, and enter into other transactions
that are otherwise permitted under Section 5.2 and that might constitute a
transfer or disposition of assets, (d) transfers of assets that have an
aggregate value of not more than $250,000 in any fiscal year, and (e) merge any
Subsidiary into another Subsidiary or into Borrower.

 

25 

 

 

L.            Distributions. Make any Distribution other than Permitted
Distributions, so long as no Default or Event of Default has occurred and is
continuing..

 

5.3Financial Covenants. Until all outstanding Liabilities (other than inchoate
indemnity obligations) under this Agreement are paid in full and all of Bank’s
commitments to make Advances hereunder have terminated or expired, Borrower will
not:

 

A.            Maximum Senior Leverage Ratio. Permit the Senior Leverage Ratio to
be greater than 2.25 to 1.00 as of the last day of any fiscal quarter beginning
with the fiscal quarter ending September 30, 2016 and each quarter thereafter.

 

B.            Minimum Asset Coverage Ratio. Permit the Asset Coverage Ratio (at
all times but measured and reported monthly beginning at the end of the first
full month after the Closing Date) (i) at any time up to an including the period
ending on December 31, 2015 to be less than 0.80 to 1.00, (ii) at any time after
December 31, 2015 and up to an including the period ending on March 31, 2016 to
be less than 0.90 to 1.00, and (iii) at any time thereafter to be less than 1.30
to 1.00.

 

C.            Minimum Consolidated Adjusted EBITDA. At any time, permit
Borrower’s Consolidated Adjusted EBITDA for the fiscal quarter ending on (i)
September 30, 2015 to be less than $150,000 for such fiscal quarter; (ii)
December 31, 2015 to be less than $500,000 for such fiscal quarter; (iii) March
31, 2016 to be less than $950,000 for such fiscal quarter; and (iv) June 30,
2016 to be less than $1,050,000 for such fiscal quarter.

 

5.4TD Bank Accounts. Borrower will not permit any deposit accounts with TD Bank
not covered by (or in the process of being added to) a deposit account control
agreement in favor of Bank on terms satisfactory to Bank in its sole discretion
to have, in the aggregate, an outstanding balance of greater than $30,000 at any
time.

 

6.Collateral Matters. Borrower authorizes the Bank to file financing statements
describing the Collateral with the Secretary of State of the State of Delaware.
The Borrower shall take whatever other actions are reasonably requested by the
Bank to perfect and continue the Bank’s security interest in the Collateral.
Upon the reasonable request of the Bank, the Borrower will deliver to the Bank
any and all of the documents and instruments evidencing or constituting the
Collateral or any part thereof, together with an appropriate endorsement or
assignment thereof satisfactory to the Bank, and the Borrower will note the
Bank’s security interest upon and all chattel paper included in the Collateral.
The Borrower irrevocably appoints the Bank as the agent and attorney-in-fact of
the Borrower to execute such documents and take such actions as the Bank deems
necessary to preserve and perfect the Bank’s security interest in the
Collateral.

 

26 

 

 

7.Representations.

 

7.1Representations and Warranties by Borrower. Borrower represents and warrants
that: (a) the execution and delivery of this Agreement and the Notes and other
Loan Documents, and the performance of the obligations they impose, do not
violate any law, conflict with any agreement by which it is bound, or require
the consent or approval of any governmental authority or other third party, (b)
this Agreement and the Notes and other Loan Documents are valid and binding
agreements, enforceable according to their terms, subject to bankruptcy,
insolvency and similar laws affecting the rights of creditors generally and
general principles of equity, (c) all balance sheets, profit and loss
statements, and other financial statements and other information furnished to
the Bank in connection with the Liabilities are accurate in all material
respects and fairly reflect, in all material respects, the financial condition
of the organizations and Persons to which they apply on their effective dates,
including contingent liabilities of every type required by GAAP to be disclosed
thereon, (d) no litigation, claim, investigation, administrative proceeding or
similar action (including those for unpaid taxes) against the Borrower is
pending or threatened in writing, and no other event has occurred which may in
any one case or in the aggregate materially adversely affect the Borrower’s
financial condition and properties, other than litigation, claims, or other
events, if any, that have been disclosed to and acknowledged by the Bank in
writing, (e) all of the Borrower’s tax returns and reports that are or were
required to be filed, have been filed, and all taxes, assessments and other
governmental charges have been paid in full, except those presently being
contested by the Borrower in good faith and for which adequate reserves have
been provided, (f) the Borrower is not a “holding company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (g) the Borrower is not a “holding company”, or
a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company” within the meaning
of the Public Utility Holding Company Act of 2005, as amended, (h) Borrower
owns, or is licensed to use, all patents, patent rights, franchises, trademarks,
trade names, copyrights, technology, know-how and processes necessary for the
conduct of its business; (i) no part of the proceeds of the Credit Facilities
will be used for “purchasing” or “carrying” any “margin stock” in violation of
Regulation T, U or X of the Board of Governors of the Federal Reserve System of
the United States (the “Board”) as now and from time to time hereafter in effect
or for any purpose which violates the provisions of any regulations of the Board
and Borrower is not engaged, nor will Borrower engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” “margin stock” within the respective meanings of each
of the quoted terms under Regulation T, U or X of the Board as now and from time
to time hereafter in effect; (j) no statement, information, report,
representation, or warranty made by Borrower or any subsidiary in any Loan
Document or furnished to Bank in connection with any Loan Document contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading (it being
recognized by Bank that the projections and forecasts provided by Borrower in
good faith and based upon reasonable assumptions are not viewed as facts and
that actual results during the period or periods covered by such projections and
forecasts may differ from the projected or forecasted results); (k) Borrower and
its Subsidiaries are in compliance in all material respects with all material
Laws that are applicable to such Person; (l) Borrower and its Subsidiaries are
Solvent on a consolidated basis; (m) Schedule 7(m) sets forth all subsidiaries
of Borrower; and (n) attached hereto as Schedule 7.1(n) is a complete and
accurate list as of the date hereof of all Material Contracts of the Borrower,
showing the parties and subject matter thereof and amendments and modifications
thereto, and except as set forth on Schedule 7.1(n), each Material Contract is
not in default due to the action or inaction of the Borrower, and no Default or
Event of Default has occurred and is continuing or will result from the
consummation of this Agreement or any of the other Loan Documents, the
consummation of the transactions contemplated hereby or thereby or the making of
the loans hereunder.

 

27 

 

 

The Borrower further represents that: (a) it is duly organized, existing and in
good standing pursuant to the laws under which it is organized, and (b) the
execution and delivery of this Agreement and the Notes and the performance of
the obligations they impose (i) are within its powers, (ii) have been duly
authorized by all necessary action of its governing body, and (iii) do not
contravene the terms of its certificate or articles of incorporation or
organization, its bylaws, or any partnership, operating or other agreement
governing its affairs.

 

7.2Representations Regarding Assets. With respect to any asset of Borrower
utilized in the calculation of the Asset Coverage Ratio set forth in this
Agreement, Borrower represents and warrants to the Bank: (1) each asset
represented by Borrower to be eligible for Asset Coverage Ratio purposes of this
Agreement conforms to the eligibility definitions set forth in this Agreement;
(2) all asset values delivered to the Bank will be consistent with GAAP, subject
to immaterial variance; and be determined on a consistent accounting basis; and
(3) the Bank, its assigns, or agents shall have the right upon prior written
notice to Borrower, to confirm with Account Debtors the accuracy of such
Accounts maintained with the Borrower.

 

8.Default and Remedies.

 

8.1          Events of Default. Each of the following shall constitute an “Event
of Default” under this Agreement:

 

A.            The Borrower fails to pay when due any principal or, within five
(5) days after the same becomes due, any interest or other amount under any Note
or other Loan Document; or

 

28 

 

 

B.            The Borrower fails to perform any agreement or covenant set forth
in Sections 4.1, 4.2(a), 4.8 or 5.

 

C.            The Borrower or any other Obligor fails to perform any agreement
or covenant set forth in this Agreement or any other Loan Document, other than
as specified under clause A or B above, and such failure is not cured within
thirty (30) days after the earlier of (i) the Borrower’s becoming aware of such
failure, or (ii) the Bank’s sending written notice to the Borrower of such
failure; or

 

D. Default shall occur in the payment of any principal, interest, or premium
with respect to any indebtedness of the Borrower or any other Obligor for
borrowed money in excess of $100,000 and such default shall continue for more
than the period of grace, if any, therein specified and shall not have been
effectively waived, or if any such indebtedness shall be declared due and
payable prior to the stated maturity thereof; or

 

E.            Any representation, warranty or certification, made or given in or
pursuant to this Agreement by the Borrower or any other Obligor or otherwise
made by the Borrower or any other Obligor in writing in connection with this
Agreement, proves to be untrue in any material respect when such representation,
warranty or certification is made or given hereunder; or

 

F.            The Collateral, or any material part thereof, is damaged or
destroyed by fire or other casualty and the cost to rebuild or reconstruct or
replace exceeds the face amount of insurance actually collected or in the
process of collection through diligent efforts of the Borrower, and the Borrower
fails to deposit or to cause to be deposited with the Bank the deficiency within
thirty (30) days after the Bank’s written request therefor, unless such
deficiency is less than $100,000; or

 

G.           Any petition is filed or proceeding is commenced for any
attachment, levy, or seizure of any property of the Borrower or any other
Obligor subject to a lien in favor of the Bank; or any judgment or judgments,
writ or writs, warrant or warrants of attachment, or any similar process or
processes in an aggregate amount in excess of $100,000 shall be entered or filed
against the Borrower or any other Obligor or against any property or assets of
the Borrower or any other Obligor and remains unvacated, unbonded or unstayed
for a period of thirty (30) days; or

 

H.            The Borrower or any other Obligor: shall be unable to pay its
debts as they become due; files a petition to take advantage of any insolvency
act; makes an assignment for the benefit of its creditors; commences a
proceeding for or consents to the appointment of a receiver, trustee,
liquidator, or conservator of itself or of the whole or any substantial part of
its property; files a petition or answer to a petition under any chapter of the
United States Bankruptcy Code, as amended, or files a petition or seeks relief
under or takes advantage of any other reorganization, arrangement or
readjustment of debt, insolvency, or receivership law or statute of the United
States of America or any state thereof; or there is commenced against the
Borrower or any other Obligor any proceeding for any of the foregoing relief and
such proceeding is not dismissed or stayed within thirty (30) days after the
commencement thereof; or if the Borrower or any other Obligor by any act
indicates its consent to, or approval or authorization of, any such proceeding
or petition; or

 

29 

 

 

I.             Any material provision of any Loan Document shall for any reason
(other than pursuant to the terms thereof) cease to be valid and binding on or
enforceable against the Borrower or any other Obligor, or the Borrower or any
other Obligor (or any Person on behalf of the Borrower or any other Obligor)
shall so state in writing or bring an action to limit its obligations or
liabilities thereunder; or the Security Agreement or any other applicable Loan
Document shall for any reason (other than pursuant to the terms thereof) cease
to create a valid security interest in the Collateral purported to be covered
thereby or such security interest shall for any reason cease to be a perfected
and valid first priority security interest subject only to Permitted Liens; or

 

J.            Prior to the Bank’s filing of the financing statements showing the
Borrower or any other Obligor as debtor, any other financing statement showing
the Borrower or such other Obligor as debtor and describing any of the
Collateral shall be filed by a third party, other than with respect to Permitted
Liens; or

 

K.            The Borrower or any other Obligor opens and/or maintains any of
its banking depository and disbursement relationships with any bank or other
financial institution other than the Bank (except for any Permitted Deposit
Account) unless that the Bank, in its sole discretion, has permitted such
relationship on such terms and conditions, and with such limitations, as the
Bank may establish in its sole discretion.

 

8.2Bank Remedies. Upon the occurrence of any Event of Default under Section
8.1I, the commitment (if any) of the Bank under this Agreement to extend credit
or make disbursements to the Borrower shall automatically terminate and the
unpaid principal amount of all outstanding Advances and the Term Loan and all
other Liabilities shall automatically become due and payable without further act
of the Bank. After the occurrence of any other Event of Default, after any
applicable cure period has expired, the Bank shall have the right in addition to
all the remedies conferred upon the Bank by law or equity or the terms of any of
the Loan Documents, to do any or all of the following, concurrently or
successively, without notice to the Borrower:

 

A.            Declare the Liabilities to be, and the Liabilities shall thereupon
become, immediately due and payable without prior notice to the Borrower; and

 

B.            Terminate the Bank’s commitment (if any) under this Agreement to
extend credit of any kind or to make any disbursement, whereupon such commitment
shall terminate; and

 

30 

 

 

C.            Exercise on behalf of itself all or any of its rights and remedies
of a secured party under this Agreement, under any of the Loan Documents, under
the Uniform Commercial Code, and otherwise, including the right to foreclose the
security interest granted herein by any available judicial or other procedure
and/or to take possession of any or all of the Collateral and the books and
records relating thereto with or without judicial process, for which purpose the
Bank may enter on any or all of the properties where any of the Collateral or
books or records may be situated and take possession and remove the same
therefrom in accordance with applicable law; proceed to protect and enforce its
rights or remedies either by suit in equity or by action at law, or both;
require the Borrower to assemble any or all of the Collateral and any or all
certificates of title and other documents relating to the Collateral at a place
designated by the Bank; charge or set off all sums owing to the Bank by the
Borrower against any and all of the Borrower’s accounts (including accounts held
jointly with others) and credit balances at the Bank, regardless of the stated
maturity thereof; exercise in the Borrower’s name all rights with respect to the
Collateral, including the right to collect any and all money due or to become
due, endorse checks, notes, drafts, instruments, or other evidences of payment,
receive and open mail addressed to the Borrower, and settle, adjust, or
compromise any dispute with respect to any item of Collateral; and to cause all
or any part of the Collateral to be transferred to or registered in its name or
in the name of any other Person, with or without designating the capacity of
that nominee.

 

D.            Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of any Loan Documents and the making, servicing and
collection of the Notes or the other Loan Documents and any other amounts owed
under the Notes or the other Loan Documents, including reasonable attorneys’
fees and court costs. These costs and expenses include any costs or expenses
incurred by the Bank in any bankruptcy, reorganization, insolvency or other
similar proceeding.

 

E.            The order and manner in which the Bank’s rights and remedies are
to be exercised shall be determined by the Bank in its sole and absolute
discretion. Regardless of how the Bank may treat payments for the purpose of its
own accounting, for the purpose of computing the Liabilities under each Loan
Document, payments shall be applied first, to costs and expenses (including
attorney costs) incurred by the Bank, second, to the payment of accrued and
unpaid interest on the Notes to and including the date of such application,
third, to the payment of the unpaid principal of the Notes, and fourth, to the
payment of all other amounts (including fees) then owing to the Bank under the
Loan Documents. No application of payments will cure any Default or Event of
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Loan Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Bank hereunder or thereunder or at Law or in equity.

 

31 

 

 

8.3Waivers. The Borrower waives: (a) to the extent not prohibited by law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended; (b) any right to receive notice of the following matters before the
Bank enforces any of its rights: (i) the Bank’s acceptance of this Agreement, a
Note or any other Loan Document, (ii) any credit that the Bank extends to the
Borrower, (iii) the Borrower’s default, (iv) any demand, diligence, presentment,
dishonor and protest, or (v) any action that the Bank takes regarding the
Borrower, anyone else, any Collateral, or any of the Liabilities, that it might
be entitled to by law, under any other agreement, in equity or otherwise; (c)
any right to require the Bank to proceed against the Borrower, any other
Obligor, or any Collateral, or pursue any remedy in the Bank’s power to pursue;
(d) any defense based on any claim that any endorser’s or other Obligor’s
obligations exceed or are more burdensome than those of the Borrower; (e) the
benefit of any statute of limitations affecting liability of any endorser or
other Obligor or the enforcement hereof; (f) any defense arising by reason of
any disability or other defense of the Borrower or by reason of the cessation
from any cause whatsoever (other than payment in full) of the obligation of the
Borrower for the Liabilities; and (g) any defense based on or arising out of any
defense that any Obligor may have to the payment or performance of the
Liabilities or any portion thereof. The Borrower consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other Person, and to the release or discharge of, or
suspension of any rights and remedies against, any Obligor. The Bank may waive
or delay enforcing any of its rights without losing them. Any waiver affects
only the specific terms and time period stated in the waiver. No modification or
waiver of any provision of this Agreement or any other Loan Document is
effective unless it is in writing and signed by the Person against whom it is
being enforced.

 

8.4Cooperation. The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the Collateral including actions, proceedings, motions, orders,
agreements or other matters relating to relief from automatic stay, abandonment
of Property, use of cash Collateral and sale of the Collateral free and clear of
all Liens.

 

8.5Rights and Remedies Cumulative. All of the Bank’s rights and remedies,
whether evidenced by this Agreement or by any other writing, shall be cumulative
and may be exercised singularly or concurrently. Election by the Bank to pursue
any remedy shall not exclude pursuit of any other remedy, and an election to
make expenditures or to take action to perform an obligation of the Borrower
under this Agreement, after the failure of the Borrower to perform, shall not
affect the Bank’s right to declare a default and to exercise its remedies.

 

32 

 

 

9.Miscellaneous.

 

9.1Notice. Any communications, requests or notices required or appropriate to be
given under this Agreement shall be in writing and addressed to the party from
the notice intended as follows:

 

BORROWER:Medical Transcription Billing, Corp.

7 Clyde Road

Somerset, New Jersey 08873

Attn: Bill Korn, Chief Financial Officer

Telephone: 732-873-5133 *****

*****************

and:

Medical Transcription Billing, Corp.

7 Clyde Road

Somerset, New Jersey 08873

Attn: Amritpal Deol, General Counsel

Telephone: 732-873-5133 *****

*****************

 



BANK:Opus Bank

343 Sansome Street #540

San Francisco, CA 94104

Attn: Douglas Stewart, Managing Director

**************

*****************

 

and:

Schiff Hardin LLP

233 South Wacker Drive

Suite 6600

Chicago, Illinois 60606-6473

Attn: Sean T. Maloney

*****************

 

Any notices and demands required under this Agreement shall be in writing and
delivered to the intended party at its address above by one of the following
means: (a) by hand, (b) by a nationally recognized overnight courier service,
(c) by email or (d) by certified mail, postage prepaid, with return receipt
requested. Notice shall be deemed given: (a) upon receipt if delivered by hand,
(b) on the Delivery Day after the day of deposit with a nationally recognized
courier service, (c) on the Delivery Day sent if sent by email, or (d) on the
third Delivery Day after the notice is deposited in the mail. Any party may
change its address for purposes of the receipt of notices and demands by giving
notice of such change in the manner provided in this provision.

 

33 

 

 

9.2No Waiver. No delay on the part of the Bank in the exercise of any right or
remedy waives that right or remedy. No single or partial exercise by the Bank of
any right or remedy precludes any other future exercise of it or the exercise of
any other right or remedy. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

9.3Integration. This Agreement, the Notes and the other the Loan Documents
embody the entire agreement and understanding between the Borrower and the Bank
and supersede all prior agreements and understandings relating to their subject
matter. If any one or more of the Liabilities is invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining obligations of the Borrower shall not in any way be affected or
impaired, and the invalidity, illegality or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the Liabilities in
any other jurisdiction.

 

9.4Governing Law and Venue. This Agreement shall be governed by the laws of the
state of New York (without giving effect to its laws of conflicts). Borrower
agrees that any legal action or proceeding with respect to any of the
Liabilities may be brought by the Bank in any state or federal court located in
the city of San Francisco, as the Bank in its sole discretion may elect. By the
execution and delivery of this Agreement, Borrower submits to and accepts, for
itself and in respect of its property, generally and unconditionally, the
exclusive jurisdiction of those courts. Borrower waives any claim that the state
of California is not a convenient forum or the proper venue for any such suit,
action or proceeding.

 

9.5Captions. Section headings are for convenience of reference only and do not
affect the interpretation of this Agreement.

 

9.6Subsidiaries of Borrower. To the extent the context of any representation,
warranty or covenant of this Agreement makes it appropriate, the word “Borrower”
as used in this Agreement shall include all of the Borrower’s Material
Subsidiaries.

 

9.7Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
Agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this Agreement. The Borrower further agrees that regardless of
any investigation made by the Bank, all such representations, warranties and
covenants will survive the making of the Credit Facilities and delivery to the
Bank of this Agreement, shall be continuing in nature, and shall remain in full
force and effect until such time as the Liabilities shall be paid in full.

 

34 

 

 

9.8Non-Liability of the Bank. The relationship between the Borrower and the Bank
created by this Agreement is strictly a debtor and creditor relationship and not
fiduciary in nature, nor is the relationship to be construed as creating any
partnership or joint venture between the Bank and the Borrower. The Borrower is
exercising the Borrower’s own judgment with respect to the Borrower’s business.
All information supplied to the Bank is for the Bank’s protection only and no
other party is entitled to rely on such information. There is no duty for Bank
to review, inspect, supervise or inform the Borrower of any matter with respect
to the Borrower’s business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower to the Bank,
together with all representations and warranties given by the Borrower to the
Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.

 

9.9Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank and any of its subsidiaries or affiliates or their successors, and
each of their respective shareholders, directors, officers, employees and agents
(collectively, the “Indemnified Persons”) harmless from any and all obligations,
claims, liabilities, losses, damages, penalties, fines, forfeitures, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
(including any Indemnified Person’s reasonable attorneys’ fees) (collectively,
the “Claims”) which may be imposed upon, incurred by or assessed against any
Indemnified Person arising out of or relating to this Agreement; the exercise of
the rights and remedies granted under this Agreement (including the enforcement
of this Agreement and the defense of any Indemnified Person’s action or inaction
in connection with this Agreement); and in connection with the Borrower’s
failure to perform all of the Liabilities, except to the limited extent that the
Claims against any such Indemnified Person are found by a court of competent
jurisdiction in a final non-appealable judgment to have been caused by such
Indemnified Person’s gross negligence or willful misconduct. The indemnification
provided for in this section shall survive the termination of this Agreement and
the payment of the Liabilities and shall extend to and continue to benefit each
individual or entity who is or has at any time been an Indemnified Person.

 

The Borrower’s indemnity obligations under this section shall not in any way be
affected by the presence or absence of covering insurance, or by the amount of
such insurance or by the failure or refusal of any insurance carrier to perform
any obligation on its part under any insurance policy or policies affecting the
Borrower’s assets or the Borrower’s business activities. Should any Claim be
made or brought against any Indemnified Person by reason of any event as to
which the Borrower’s indemnification obligations apply, then, upon any
Indemnified Person’s demand, the Borrower, at its sole cost and expense, shall
defend such Claim in the Borrower’s name, if necessary, by the attorneys for the
Borrower’s insurance carrier (if such Claim is covered by insurance), or
otherwise by such attorneys as any Indemnified Person shall approve. Any
Indemnified Person may also engage its own attorneys at its reasonable
discretion to defend the Borrower and to assist in its defense and the Borrower
agrees to pay the fees and disbursements of such attorneys.

 

35 

 

 

9.10Counterparts. This Agreement may be executed in multiple counterparts, each
of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

9.11Sole Discretion of the Bank; Exclusive Right of the Bank to Take Action.
Whenever any consent, determination, approval or other action of the Bank is
required or permitted under this Agreement, any such determination and the
decision as to whether or not to consent or approve or take such other action
shall be in the sole and exclusive reasonable discretion of the Bank, and only
the Bank, and the Bank’s decision shall be final and conclusive and no other
action, consent, determination or approval shall be required.

 

9.12Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this Agreement and any documents executed and
delivered in connection with the Credit Facilities.

 

9.13Recovery of Additional Costs. If any Change in Law shall impose, modify, or
make applicable any reserve requirements, capital adequacy requirements, or
other obligations which would (A) increase the cost to the Bank for extending or
maintaining the Credit Facilities, (B) reduce the amounts payable to the Bank
under the Credit Facilities, or (C) reduce the rate of return on the Bank’s
capital as a consequence of the Bank’s obligations with respect to the Credit
Facilities, then the Borrower agrees to pay the Bank such additional amounts as
will compensate the Bank therefor, within five (5) days after the Bank’s written
demand for such payment. The Bank’s demand shall be accompanied by an
explanation of such imposition or charge and a calculation in reasonable detail
of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive absent manifest error.

 

9.14Taxes. Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Bank) requires the deduction or
withholding of any Tax from any such payment by the Bank, then the Bank shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant governmental authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the Bank receives an amount equal
to the sum it would have received had no such deduction or withholding been
made.

 

36 

 

 

The Borrower shall timely pay to the relevant governmental authority in
accordance with applicable law, or at the option of the Bank timely reimburse it
for the payment of, any Other Taxes. As soon as practicable after any payment of
Taxes by the Borrower to a governmental authority pursuant to this Section, the
Borrower shall deliver to the Bank the original or a certified copy of a receipt
issued by such governmental authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Bank.

 

The Borrower shall indemnify the Bank, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Bank or required to be withheld or deducted from a payment to the
Bank and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant governmental authority. The Bank’s demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by the Borrower, which
explanation and calculations shall be conclusive absent manifest error.

 

The provisions of and undertakings and indemnification set forth in this section
shall survive the termination of the this Agreement and the payment of the
Liabilities.

 

9.15Conflicting Terms. If this Agreement is inconsistent with any provision in
any agreement related to the Credit Facilities, the provisions of this Agreement
shall control any such inconsistency.

 

9.16Fees and Expenses. The Borrower shall promptly pay or reimburse the Bank for
all reasonable expenses, regardless of whether the loans are disbursed in whole
or in part, incurred in connection with the issuance of the Bank’s commitment
letter and the making of the loans, including preparation and review of all Loan
Documents by the Bank’s outside counsel, taxes of any kind, appraisal, recording
costs, inspection costs and attorneys’ fees. The Borrower shall pay promptly to
the Bank on demand reasonable attorneys’ fees and all costs and other expenses
paid or incurred by the Bank in duly enforcing or exercising its rights or
remedies created by, connected with or provided in this Agreement, the Notes, or
the other Loan Documents or as a result of any litigation or threatened
litigation or the preparation therefore in which the Bank is a party or
threatened to be made a party and which in any way whatsoever relates to this
Agreement. These costs and expenses include any costs or expenses incurred by
the Bank in any bankruptcy, reorganization, insolvency or other similar
proceeding.

 

37 

 

 

9.17Indemnity Agreement. The Borrower agrees to indemnify, defend, and hold the
Bank harmless from and against any and all losses, damages, liabilities, and
expenses (including reasonable attorneys’ fees) the Bank may sustain as a
consequence of the occurrence of any Default or Event of Default or the breach
or inaccuracy of any representation and warranty made by the Borrower in this
Agreement or any document, financial statement, credit information, certificate,
or statement furnished to the Bank. The Borrower agrees to indemnify, defend,
and hold the Bank harmless from and against any and all losses, damages,
liabilities, and expenses (including reasonable attorneys’ fees) that at any
time or from time to time may be paid, incurred, or suffered by, or asserted
against, the Bank for, with respect to, or as a direct or indirect result of the
presence on or under, or the escape, seepage, leakage, spillage, discharge,
emission, or release from, the Premises or any part thereof, into or upon any
land, the atmosphere, or any water course, body of water, or wet lands, of any
Hazardous Material occurring during or prior to the period of ownership of the
Premises or any part thereof by the Borrower or as a result of conditions
existing during such period (including any losses, liabilities, damages, or
expenses asserted or arising under any applicable law or regulation). The
provisions of and undertakings and indemnification set forth in this section
shall survive the termination of this Agreement and the payment of the
Liabilities.

 

10.USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA PATRIOT Act of 2001, 31 U.S.C.
Section 5318:

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if the Borrower is an individual the Bank will ask
for the Borrower’s name, taxpayer identification number, residential address,
date of birth, and other information that will allow the Bank to identify the
Borrower, and if the Borrower is not an individual the Bank will ask for the
Borrower’s name, taxpayer identification number, business address, and other
information that will allow the Bank to identify the Borrower. The Bank may also
ask, if the Borrower is an individual to see the Borrower’s driver’s license or
other identifying documents, and if the Borrower is not an individual to see the
Borrower’s legal organizational documents or other identifying documents.

 

11.WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

38 

 

 

12.Judicial Reference Waiver of Jury Trial. In all the Loan Documents the
sections regarding “Jury Trial Waiver” are hereby deleted in their entirety and
all claims in connection with the Loan Documents shall be determined by a
consensual general judicial reference, pursuant to the provisions of California
Code of Civil Procedure §§ 638 et seq., as such statutes may be amended or
modified from time to time, and as more fully set forth in Exhibit C.

 

[Rest of Page Intentionally Blank; Signatures Appear on Following Page]

 

39 

 



 

Opus Bank Medical Transcription Billing, Corp.     By: /s/ Douglas Stewart
By:/s/ Mahmud Haq Name: Douglas Stewart Name: Mahmud Haq Title: Managing
Director Title: CEO     Date Signed: 9/2/2015 Date Signed: 9/2/2015



 



Signature Page to Credit Agreement





 

 

 

 

Exhibit A

 

FORM OF NOTICE OF BORROWING

 

Date: _______________, ____

 

To:Opus Bank,
as Lender

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement dated as of September ____,
2015 among Medical Transcription Billing, Corp. a Delaware corporation
(“Borrower”), and Opus Bank, a California Commercial Bank (“Bank”) (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement”, the terms defined therein being used herein as therein
defined).

 

The undersigned hereby requests a Borrowing of a Loan:

 

1.             On
                                                                           

 



2.             Consisting of a [Term Loan in the amount of $4,000,000 under Loan
Number *********]1[and] [an Advance on the Revolving Loan in the amount of
[$___________] under Loan Number ********* ]2[Additional Term Loan in the amount
of $4,000,000 under Loan Number *********]3

 



The foregoing request complies with the requirements of Section 3.2 of the
Agreement. The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the above date, before and after
giving effect to the Loan:

 

(a)           The representations and warranties made by Borrower in Section 7
of the Agreement are and will be correct in all material respects on and as of
the date of this Loan, except to the extent that such representations and
warranties specifically refer to any earlier date; and

 

(b)           No Default or Event of Default has occurred and is continuing on
the date hereof or after giving effect to the Loan.

 



  Medical Transcription Billing Corp.,  a
Delaware corporation, as Borrower       By:       Printed Name:     Its:    



  

 



1 Term Loan only available on the Closing Date.

2 Available in a minimum amount of $100,000 or a higher integral multiple of
$50,000.

3 Additional Term Loan only available upon the satisfaction of Section 3.3 of
the Agreement.

 

A-1 

 

 

Exhibit B

 

FORM OF WARRANT


(See Attached)

 

 

 

 

Exhibit C

Judicial Reference and Waiver of Jury Trial

 

1.            DEFINED TERMS. Initially capitalized terms shall have the meanings
given to such terms in the agreement. In addition, the following term when used
in this agreement shall have the meaning set forth below (such meaning to be
equally applicable to both the singular and plural forms of the term defined):

 

(a)           “Claim” means any claim, cause of action, dispute or controversy
between or among the Parties, whether sounding in contract, tort or otherwise,
which arises out of or relates to: (i) any of the Loan Documents, (ii) any
negotiations, communications, alleged promises, or representations relating to
any of the Loan Documents, whether or not incorporated into the Loan Documents
or (iii) any indebtedness incorporated into or evidenced by any of the Loan
Documents.

 

2.            CLAIMS SUBJECT TO JUDICIAL REFERENCE; CONDUCT OF REFERENCE.

 

(a)           Each Claim shall be determined by a consensual general judicial
reference (the “Reference”) pursuant to the provisions of California Code of
Civil Procedure §§ 638 et seq., as such statutes may be amended or modified from
time to time.

 

(b)           Upon a written request of Bank or Borrower, or upon an appropriate
motion by Bank or Borrower, any pending action relating to any Claim and every
Claim shall be heard by a single Referee who shall then try all issues
(including any and all questions of law and questions of fact relating thereto),
and issue findings of fact and conclusions of law and report a statement of
decision. The Referee’s statement of decision will constitute the conclusive
determination of the Claim. The Bank and Borrower agree that the Referee shall
have the power to issue all legal and equitable relief appropriate under the
circumstances before him/her.

 

(c)           The parties shall promptly and diligently cooperate with one
another and the Referee, and shall perform such acts as may be necessary to
obtain prompt and expeditious resolution of all Claims in accordance with the
terms of this Agreement.

 

(d)           Bank or Borrower may file the Referee’s findings, conclusions and
statement with the clerk or judge of any appropriate court, file a motion to
confirm the Referee’s report and have judgment entered thereon. If the report is
deemed incomplete by such court, the Referee may be required to complete the
report and resubmit it.

 

(e)           Bank or Borrower will have such rights to assert such objections
as are set forth in California Code of Civil Procedure §§ 638 et seq.,

 

(f)           The Reference shall be closed to the public and confidential. All
records relating to the Reference shall be permanently sealed when the order
thereon become final.

 

3.           SELECTION OF REFEREE; POWERS.

 

(a)           The Bank and Borrower shall select a single neutral referee (the
“Referee”), who shall be a retired judge or justice of the courts of the State
of California, or a federal court judge, in each case, with at least ten years
of judicial experience in civil matters. The Referee shall be appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts).

 

 

 

 

(b)           If within ten (10) days of the request or motion for the
Reference, Bank or Borrower cannot agree upon a Referee, either Party may
request or move that the Referee be appointed by the court. The Referee shall
determine all issues relating to the applicability, interpretation, legality and
enforceability of this Agreement.

 

4.            PROVISIONAL REMEDIES, SELF-HELP AND FORECLOSURE.

 

(a)           No provision of this Agreement shall limit the right of Bank or
Borrower to (i) exercise self-help remedies including, without limitation,
set-off, (ii) initiate judicial or non-judicial foreclosure against any real or
personal property collateral, (iii) exercise any judicial or power of sale
rights, or (iv) obtain or oppose provisional or ancillary remedies, including
without limitation, injunctive relief, writs of possession, the appointment of a
receiver, and/or additional or supplementary remedies from a court of competent
jurisdiction before, after or during the pendency of the Reference.

 

(b)           The exercise of, or opposition to, any such remedy does not waive
the right of Bank or Borrower to the Reference pursuant to this Agreement.

 

5.           COSTS AND FEES.

 

(a)           Promptly following the selection of the Referee, the Bank and
Borrower shall advance equal portions of the estimated fees and costs of the
Referee.

 

(b)           In the statement of decision issued by the Referee, the Referee
shall award costs, including reasonable attorneys’ fees, to the prevailing
party, if any, and may order the Referee’s fees to be paid or shared by the Bank
or Borrower in such manner as the Referee deems just.

  

 



